DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 6, 8-9, 11, 13, 15-16, 18-19 are amended.
Claims 1-16 and 18-21 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
The Tse reference is newly introduced for the rejection of the instant claims. Applicant's arguments have been considered but they are moot in view of new grounds of rejection. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US PGPUB 2014/0025628 by Tse et al. (“Tse”).

As to Claim 1, Marmigere teaches a system comprising:
a processing device (Marmigere: at least Fig. 1 shows clients and servers with processing devices); and a memory device including instructions that are executable by the processing device (Marmigere: at least ) for causing the processing device to: 
access a replica stored in a first brick of a volume of a distributed file system (Marmigere: at least ¶0043; “another request for the same object (y1) is issued by another client device or by the same client device (310).”; note: according to Applicant’s Specification, “a brick is a storage area on a physical disk (e.g., hard drive) or a virtual disk”), the replica being a duplicate of data stored in a second brick of the volume (Marmigere: at least Fig. 3, ¶0043; “Web content server returns to the Proxy cache server the object (as an example, object y1)”; note: the returned object is a duplicate);
subsequent to accessing the replica stored in the first brick, detect that the replica stored in the first brick has become unavailable (Marmigere: at least ¶0043; “… finds the object in its cache but the expiration date is exhausted”; note: replica has expired and current/up-to-date version is unavailable);
in response to detecting that the replica has become unavailable, create a copy of the data in a memory location that is within the distributed file system and external to the volume (Marmigere: at least ¶0043; “… proxy cache server replaces the old object by the new one on it local disk, updates the cache index entry for this object with the new expiration date and last modified date, then sends back the object to the note: client device is a memory location external to volume of Web Content and cache server).
Marmigere does not explicitly disclose, but Tse discloses subsequent to creating the copy of the data in the memory location (Tse: at least ¶0033; “file nodes (270 and 272) that can correspond to local files (280 and 282) that can be versions (e.g., local cached versions) of the files (250 and 252) on the server machine (205”), receive a write request from a client device for modifying the data (Tse: at least ¶0036; “user input may request updating of one or more of the file nodes (270 and/or 272), which may result in updating of the files (280 and/or 282)”; ¶0061 also discloses “user input can request an update to be performed on the file node”); and
in response to receiving the write request, execute the write request by modifying both the data in the volume and the copy in the memory location (Tse: at least ¶0036; “… updating of one or more of the file nodes (270 and/or 272), which may result in updating of the files (280 and/or 282)”; ¶0061 further discloses “user input can request an update to be performed on the file node” and “the imitation (330) can also include requesting (350) that the server perform an update on the file that reflects the update performed on the file node”).
Tse’s features of subsequent to creating the copy of the data in the memory location (Tse: at least ¶0033), receive a write request from a client device for modifying the data (Tse: at least ¶¶0036, 0061); and
in response to receiving the write request, execute the write request by modifying both the data in the volume and the copy in the memory location (Tse: at least ¶¶0036, 0061) with Marmigere’s system.
The suggestion/motivation for doing so would have been to perform synchronization between client (such as Marmigere’s client device) and server (such as Marmigere’s servers) (Tse: at least ¶0035; “file synchronization agent (288), which can manage the synchronization of the versions of the files (280 and 282) on the client machine (210) with the versions of the files (250 and 252) on the server machine (205). The document manager (262) can also manage synchronization of the container document (264) on the client machine (210) with the container document (234) on the server machine (205)”).

Claim 8 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

Claim 15 (a computer readable medium claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 2, Marmigere and Tse teach the system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to, subsequent to creating the copy in the memory location (Marmigere: at least Fig. 3 shows replica “y1” created at 300, 310, 320): detect that the replica in the first brick has become available (Marmigere: at least ¶0043; “proxy cache server processes the request and finds the object in its cache”).

Marmigere does not explicitly disclose, but Tse discloses in response to detecting that the replica has become available: obtain the copy from the memory location (Tse: at least ¶0035; “file synchronization agent (288), which can manage the synchronization of the versions of the files (280 and 282) on the client machine (210) with the versions of the files (250 and 252) on the server machine (205)”; note: data must be detected before it can be read);
overwrite the replica in the volume using the copy obtained from the memory location (Tse: at least ¶0061; “user input can request an update to be performed on the file node” and “the imitation (330) can also include requesting (350) that the server perform an update on the file that reflects the update performed on the file node”; note: update would overwrite old copy using data from client memory); and remove the copy from the memory location (Tse: at least ¶0061; “user input can request an update to be performed on the file requesting (350) that the server perform an update on the file that reflects the update performed on the file node”; note: after update, the previous copy of object would not exist – i.e. removed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tse’s features of in response to detecting that the replica has become available: obtain the copy from the memory location (Tse: at least ¶0035);
overwrite the replica in the volume using the copy obtained from the memory location (Tse: at least ¶0061); and remove the copy from the memory location (Tse: at least ¶0061) with Marmigere’s system.
The suggestion/motivation for doing so would have been to perform synchronization between client (such as Marmigere’s client device) and server (such as Marmigere’s servers) (Tse: at least ¶0035; “file synchronization agent (288), which can manage the synchronization of the versions of the files (280 and 282) on the client machine (210) with the versions of the files (250 and 252) on the server machine (205)).

Claim 9 (a method claim) corresponds in scope to Claim 2, and are similarly rejected.

Claim 16 (a computer readable medium claim) corresponds in scope to Claim 2, and are similarly rejected.

As to Claim 3, Marmigere and Tse teach the system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to, subsequent to creating the copy in the memory location:
balance a workload among the data in the volume and the copy in the memory location such that at least one part of the workload is handled using the data in the volume and another part of the workload is handled using the copy in the memory location (Marmigere: at least ¶0013; “… have a Proxy cache server refreshed by Web content servers while limiting the workload on the computing resources including the network resources”; Figs. 3-4 show resource such as object y1 exist on client devices, cache server, and content server – this distributes the workload among data; note: client devices, cache server, and content server share the workload for data retrieval and data update).

Claim 10 (a method claim) corresponds in scope to Claim 3, and are similarly rejected.


As to Claim 6, Marmigere and Tse teach the system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: 
access another replica stored in a third brick of the volume, the other replica being another duplicate of the data (Marmigere: at least Fig. 2 shows x1, x2, x3, x4, x5 that can be another replica to be accessed; ¶0041 explains that “proxy cache server tables are the Web_contentServer_table (200) and the Cache_index_table (210). The Web_contentServer_table is used for storing the server name, or server IP address, for at least one object resident in the Proxy server cache auxiliary memory”; note: according to Applicant’s Specification, “a brick is a storage area on a physical disk (e.g., hard drive) or a virtual disk”; “/cache1/” can be one storage area or brick and “/cache/” can be another storage area or brick; replica can be partial copy or duplicate);
subsequent to accessing the other replica, detect that the other replica of the data has become unavailable (Marmigere: at least ¶0051; “proxy cache server requests to refresh the objects which are locally stored”; ¶0053 further discloses “the Web content server decides what are the objects in list of objects submitted by the Proxy cache server, which need to be updated”; note: replicas that need to be updated are replicas that become unavailable (became stale));
in response to detecting that the other replica has become unavailable, create another copy of the data in another memory location that is also within the distributed file system and external to the volume (Marmigere: at least ¶0043; “… returns to the Proxy cache server the object (as an example, and “propagates the object to the client device”; note: as shown in Fig. 1 there are at least a first and second client device that can be memory location and another memory location).

Marmigere does not explicitly disclose, but Tse discloses in response to receiving the write request from the client device, execute the write request by modifying (i) the data in the volume, (ii) the copy in the memory location (Tse: at least ¶0036; “… updating of one or more of the file nodes (270 and/or 272), which may result in updating of the files (280 and/or 282)”; ¶0061 further discloses “user input can request an update to be performed on the file node” and “the imitation (330) can also include requesting (350) that the server perform an update on the file that reflects the update performed on the file node”), and (iii) the other copy in the other memory location (Tse: at least ¶0029; “for example, the server machine (205) may be remote from the client machines (210 and 212)”; ¶0039 further discloses “for example, the client-server system (200) may include more or fewer client machines than the client machines (210 and 212) illustrated in FIG. 2” - where machine 212 can be another memory location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tse’s features of in response to receiving the write request from the client device, execute the write request by Tse: at least ¶0036), and (iii) the other copy in the other memory location (Tse: at least ¶¶0029, 0039) with Marmigere’s system.
The suggestion/motivation for doing so would have been to perform synchronization between clients (such as Marmigere’s client devices) and server (such as Marmigere’s servers) (Tse: at least ¶0035; “file synchronization agent (288), which can manage the synchronization of the versions of the files (280 and 282) on the client machine (210) with the versions of the files (250 and 252) on the server machine (205). The document manager (262) can also manage synchronization of the container document (264) on the client machine (210) with the container document (234) on the server machine (205)”).

Claim 13 (a method claim) corresponds in scope to Claim 6, and are similarly rejected.

Claim 19 (a computer readable medium claim) corresponds in scope to Claim 6, and are similarly rejected.

As to Claim 7, Marmigere and Tse teach the system of claim 6, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:
at least one part of the workload is handled using the data in the volume, another part of the workload is handled using the copy in the memory location, and still another part of the workload is handled using the other copy in the other memory location (Marmigere: at least ¶0013; “… have a Proxy cache server refreshed by Web content servers while limiting the workload on the computing resources including the network resources”; Figs. 3-4 show resource such as object y1 exist on client devices, cache server, and content server – this distributes the workload among data; note: as shown in Fig. 1 there are at least a first and second client devices that can be memory location and another memory location; client devices, cache server, and content server share the workload for data retrieval and data update).

Claim 14 (a method claim) corresponds in scope to Claim 7, and are similarly rejected.

Claim 20 (a computer readable medium claim) corresponds in scope to Claim 7, and are similarly rejected.

As to Claim 18, Marmigere and Tse teach the non-transitory computer-readable medium of claim 15, wherein the client device is external to the distributed file system (Marmigere: at least ¶0061; “receiving the request for refresh another client device”).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US PGPUB 2014/0025628 by Tse et al. (“Tse”), and further in view of US PGPUB 2007/0156984 by Ebata.

As to Claim 4, Marmigere and Tse teach the system of claim 1, wherein the client device is external to the distributed file system (Marmigere: at least ¶0061; “receiving the request for refresh (1000) from the browser of the client device”; ¶0043 further discloses “another request for the same object (y1) is issued by another client device”).

Marmigere and Tse do not explicitly disclose, but Ebata discloses wherein the memory location includes another volume of the distributed file system (Ebata: at least ¶0014; “storages area of the disk drive as a plurality of logical volumes including a primary volume for storing data requested by the client computer to be written”; note: according to ¶¶0011 and 0020 Applicant’s disclosure, “memory location may or may not include another volume”).

Ebata’s feature of wherein memory location includes another volume of the distributed file system (Ebata: at least ¶0014) with Marmigere’s system.
The suggestion/motivation for doing so would have been to logically separate data stored on the same physical storage (Ebata: at least ¶0014).

Claim 11 (a method claim) corresponds in scope to Claim 4, and are similarly rejected.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US PGPUB 2014/0025628 by Tse et al. (“Tse”), and further in view of US PGPUB 2007/0220014 by Emling et al. (“Emling”).

As to Claim 5, Marmigere and Tse teach the system of claim 1, wherein the memory location is location specifically for storing the copy of the data when the replica of the data is unavailable (Marmigere: at least ¶0047; “… sends back the object to the client device”).

Marmigere and Tse do not explicitly disclose, but Emling discloses said location is a user-designated location (Emling: at least ¶0021; “after specifying a location for saving the file, a copy of the file is downloaded to the user's computer”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Emling’s feature of location that is a user-designated location (Emling: at least ¶0021) with the system disclosed by Marmigere and Tse.
The suggestion/motivation for doing so would have been to save copies or replicas of data at locations that users find desirable (Emling: at least ¶0021).


As to Claim 12, Marmigere and Tse teach the method of claim 8, wherein the memory location is a location specifically designated for storing the copy of the data when the replica of the data is unavailable (Marmigere: at least ¶0047; “… sends back the object to the client device”).

Marmigere and Tse do not explicitly disclose, but Emling discloses said location is a preset location (Emling: at least ¶0021; “after specifying a location for saving the file, a copy of the file is downloaded to the user's computer”; note: location preset by a user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Emling’s feature of location that is a preset location (Emling: at least ¶0021) with the method disclosed by Marmigere and Tse.
The suggestion/motivation for doing so would have been to save copies or replicas of data at locations that users find desirable (Emling: at least ¶0021).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US PGPUB 2014/0025628 by Tse et al. (“Tse”), and further in view of US Patent 6,148,412 by Cannon et al. (“Cannon”).

As to Claim 21, Marmigere and Tse teach the system of claim 1.

Marmigere and Tse do not explicitly disclose, but Cannon discloses wherein the memory device includes instructions that are executable by the processing device for causing the processing device to detect that the replica has become unavailable based on the first brick being inaccessible (Cannon: at least Col. 9 Lines 13-18; “a destroyed storage volume 43 holds the primary copies of the requested client files f, g. The storage manager 30 again uses the database 60 to determine that the primary copies are unavailable and to locate the back-up copies of the files f, g on the storage volume 53 within the copy storage pool 50. The storage manager 50 coordinates the transfer of files f, g to the client system 15 directly from the storage volume 53”; note: according to Applicant’s Specification, “a brick is a storage area on a physical disk (e.g., hard drive) or a virtual disk”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cannon’s feature of wherein the Cannon: at least Col. 9 Lines 13-18) with the method disclosed by Marmigere and Tse.
The suggestion/motivation for doing so would have been to “improves the availability and recovery of client data files in the event one of several types of failures occur within the data processing system” (Cannon: at least Col. 1 Lines 15-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
13 July 2021         
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168